 Case: 1:18-cv-05007 Document #: 34 Filed: 04/09/19 Page 1 of 1 PageID #:2360

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Bob A. Brinson
                            Plaintiff,
v.                                               Case No.: 1:18−cv−05007
                                                 Honorable Robert W. Gettleman
Walter Nicholson
                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 9, 2019:


       MINUTE entry before the Honorable Robert W. Gettleman: Petitioner's
unopposed motion to extend time to file reply [32] is granted. Petitioner's reply due by
4/15/2019. Mailed notice (cn).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
